DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive.   
 With respect to the arguments regarding the claim limitation “send image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the lost state…” 
Joao teaches providing the location/position of the vehicle to track the vehicle when lost (Joao ¶0028) and providing video feedback to an owner (Joao ¶0103).  Additionally Joao teaches providing video feedback on a vehicle in .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 9157752 (Fernandez Garcia et al.) in view of US 2003/0206102 (Joao) and US 2017/0142543 (Ossin et al.).
With respect to claims 1, 11, and 16
Fernandez teaches: An anti-theft system for a driverless vehicle (see at least Fig 2 and col. 1 lines 5-12), comprising an on-board device installed on the driverless vehicle (see at least Fig 2; #12’; and col. 3 lines 17-30), a server in communication with the on-board device (see at least Fig 2; #40; and col 3 lines 17-30; Additionally see below.), and a terminal in communication with the server (see at least Fig 2; #14’; and col. 3 lines 17-30):
the terminal configured to send state information about states of the driverless vehicle to the server (see at least Fig 2; #12’ and #42; and col 3 Discussing using the device 14’ to notify server #40 if vehicle #10 is stolen or missing), the states of the driverless vehicle comprising a normal state and an abnormal state (see at least Fig 2; #12’ and #42; and col 3 lines 20-34;  The Examiner notes that given the broadest reasonable interpretation in light of the specification reporting that the vehicle is stolen would read on an abnormal state and when nothing is reported would read on the normal state.);
the server configured to receive the state information sent by the terminal and to store the state information (see at least Fig 2; #40 and #42; and col 3 lines 20-34); and
the on-board device configured to acquire the state information stored in the server, and execute a preset operation when the acquired state indicates that the state of the driverless vehicle is the abnormal state (see at least Fig 2; #14’ and #44; and col. 3 lines 25-40),
wherein:
the abnormal state comprises a lost state (see at least Fig 2 and col. 3 lines 17-30);
wherein each of the terminal, the server and the on-board device comprises at least one processor (see at least Fig 1 and 2; #14, #20, and #40; and col 2 lines 35-40; The Examiner notes it would have been obvious to one of ordinary skill in the art at the time the invention was filed that any computing device would include a processors.  Also with respect to a server see the rejection below.
Although Fernandez teaches the use of a “Vehicle Notification System” and that this system performs functions that would normally use a server (i.e. sending information to a vehicle #10 in response to a request from a user terminal #14’) and sending the status of the vehicles retrieval to the user (see at least col 3 lines 40-45), Fernandez does not specifically teach:
the “Vehicle Notification System” is a server
the on-board device configured to acquire the state information stored in the server by sending a request for acquiring the state information to the sever
wherein: 
the on-board device is configured to send image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the lost state the image information comprising image information inside the driverless vehicle with a suspect present in the driverless vehicle and image information around the driverless vehicle; and 
the server is configured to send the image information captured by the on-board camera of the driverless vehicle to a third-party alarm platform
However Joao teaches 
the use of a server when using a device to control the function of a vehicle (see at least Fig 11B; #952; and ¶0036, ¶0065-66, and ¶0125);
wherein:
the on-board device is configured to send image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the lost state (see at least Fig 11B and ¶0028 and ¶0102-103), the image information comprising image information inside the driverless vehicle with a suspect present in the driverless vehicle (see at least Fig 11B and ¶0028 and ¶0102-103; The Examiner notes that this language would be intended use and that a camera that that takes images of the interior of the vehicle when stole would read on this limitation) and image information around the driverless vehicle (see at least Fig 11B and ¶0028 and ¶0102-13; The Examiner notes that a camera that captures information outside of the vehicle (even if it is on the inside) would read on this limitation.); and 
server is configured to send the image information captured by the on-board camera of the driverless vehicle to a third party alarm platform (see at least Fig 11B; #950 and #952; and ¶0028-31 and ¶0103; Discussing sending the information to other organizations). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Fernandez by using a server and having the on-board device is configured to send position information of the driverless vehicle and/or image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the lost 
The combination of Fernandez and Joao does not specifically teach:
the on-board device configured to acquire the state information stored in the server by sending a request for acquiring the state information to the sever
However Ossin teaches:
the on-board device configured to acquire the state information stored in the server by sending a request for acquiring the state information to the sever (see at least Fig 2; #16 and #22; and ¶0078-79; Discussing the vehicle checking with the server to determine if the vehicle has been reported stolen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Fernandez and Joao by having the on-board device configured to acquire the state information stored in the server by sending a request for acquiring the state information to the sever as taught by Ossin, because doing so would allow the vehicle to determine if it has been reported stolen.  Thus making it less likely the vehicle is stolen.
With respect to claims 4, 14, 17, and 19
Fernandez teaches: wherein the abnormal state comprises a stolen state (see at least Fig 2 and col. 3 lines 17-30).
Although Fernandez teaches sending the status of the vehicles retrieval to the user (see at least col 3 lines 40-45) does not specifically teach wherein:
 the on-board device is configured to send position information of the driverless vehicle and/or image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the stolen state; and 
the server is configured to send the position information of the driverless vehicle and/or the image information captured by the on-board camera of the driverless vehicle to a third-party alarm platform.
However Joao teaches:
the on-board device is configured to send position information of the driverless vehicle and/or image information captured by an on-board camera of the driverless vehicle to the server when the acquired state is the stolen state (see at least Fig 11A-B; #950 and #952; and ¶0028, ¶0452, and ¶0470); and 
the server is configured to send the position information of the driverless vehicle and/or the image information captured by the on-board camera of the driverless vehicle to a third-party alarm platform (see at least Fig 11A-B; #950 and #952; and ¶0028, ¶0452, and ¶0470).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Fernandez by having 
With respect to claims 5, 15, 18, and 20
Fernandez teaches: wherein the server is further configured to: 
in response to receiving the retrieval instruction sent by the third-party alarm platform, send information of a destination indicated by the retrieval instruction to the on-board device, so that the on-board device controls the driverless vehicle to start an automatic drive mode and drive to the destination, the destination comprising a third-party organization near the driverless vehicle (see at least Fig 2; #12’; and col 3. lines 50-65); and 
Although Fernandez teaches sending the status of the vehicles retrieval to the user (see at least col 3 lines 40-45) does not specifically teach:
in response to receiving an alarm instruction sent by the terminal, send the position information of the driverless vehicle and/or the image information captured by the on-board camera of the driverless vehicle to the third-party alarm platform (see at least Fig 11B and ¶0028).
However Joao teaches:
in response to receiving an alarm instruction sent by the terminal, send the position information of the driverless vehicle and/or the image information captured by the on-board camera of the driverless vehicle to the third-party alarm platform (Fig 11A-B; #950 and #952; and ¶0028, ¶0452, and ¶0470).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Fernandez by in response to receiving an alarm instruction sent by the terminal, send the position information of the driverless vehicle and/or the image information captured by the on-board camera of the driverless vehicle to the third-party alarm platforms taught by Joao, because doing so would allow the a third part to see where the vehicle is.  Thus making the system more user friendly.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 9157752 (Fernandez Garcia et al.), US 2003/0206102 (Joao), and US 2017/0142543 (Ossin et al.)  as applied to claim 1 above, and further in view of US 6791456 (Nakayama et al.).
With respect to claims 6:Fernandez teaches:
wherein the terminal is further configured to log into an account, and the server is further configured to store a corresponding relationship of the account logged in by the terminal and the vehicle information (see at least col.3 lines 15-50; Discussing sending the use of a SIM card and sending information to the vehicle owner which would mean the system knows to match a vehicle to an owner.).
The combination of Fernandez, Joao, and Ossin does not specifically teach: 
wherein when the driverless vehicle is started for the first time, the on-board device is further configured to acquire a first license plate number and first vehicle owner information input by a user, and send the first license plate information, the first vehicle owner information together with locally prestored vehicle information to the server, and wherein the first vehicle owner information comprises first vehicle owner identification information and a first vehicle owner contact information, and the vehicle information comprises at least one of a vehicle identifier, vehicle brand, model, and appearance information.
However Nakayama teaches:
wherein when the driverless vehicle is started for the first time, the on-board device is further configured to acquire a first license plate number and first vehicle owner information input by a user (see at least col. 3 lines 45-57, col. 5 lines 54-64, and col. 13 lines 39-55; Discussing using license plate to identify vehicle.  The Examiner notes that it would have been obvious to one of ordinary skill in the art to have the identification information input by a user.), and send the first license plate information, the first vehicle owner information together with locally prestored vehicle information to the server (see at least Fig 5; #4 and #23; 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Fernandez, Joao, and Ossin by having the driverless vehicle is started for the first time, the on-board device is further configured to acquire a first license plate number and first vehicle owner information input by a user, and send the first license plate information, the first vehicle owner information together with locally prestored vehicle information to the server, and wherein the first vehicle owner information comprises first vehicle owner identification information and a first vehicle owner contact information, and the vehicle information comprises at least one of a vehicle identifier, vehicle brand, model, and appearance information, as taught by Nakayama because doing so would allow the system to identify the vehicle.  Thus ensuring the proper vehicle is identified.
With respect to claim 7
The combination of Fernandez, Joao, and Ossin does not specifically teach:
wherein the terminal is further configured to acquire a second license plate number and second vehicle owner information input by the user, and send the second license plate information and the second vehicle owner information to the server, and wherein the second vehicle owner information comprises second vehicle owner identification and contact information.
However Nakayama teaches:
wherein the terminal is further configured to acquire a second license plate number and second vehicle owner information input by the user, and send the second license plate information and the second vehicle owner information to the server (see at least Fig 3, 6, 9, 12, and 15; #34 and B; and col. 11 lines 35-50, col 12-13 lines 49-10 and col. 13 lines 439-56), and wherein the second vehicle owner information comprises second vehicle owner identification and contact information (see at least Fig 3, 6, 9, 12, and 15; #34 and B; and col. 11 lines 35-50, col 12-13 lines 49-10 and col. 13 lines 439-56).
The Examiner notes that this claim would read on a user entering their vehicle information to report the vehicle as stolen (i.e. the first and second vehicle information refer to the same vehicle but entered at different times).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Fernandez, Joao, and Ossin by having the terminal is further configured to acquire a second 
With respect to claim 8
The combination of Fernandez, Joao, and Ossin does not specifically teach: wherein the server is further configured to: 
acquire the first license plate information, the first vehicle owner information, the second license plate information, and the second vehicle owner information ; 
determine whether the first license plate information is consistent with the second license plate information and whether the first vehicle owner information is consistent with the second vehicle owner information; and 
if the first license plate information is determined to be consistent with the second license plate information and the first vehicle owner information is determined to be consistent with the second vehicle owner information, send the vehicle information to the terminal.
However Nakayama teaches: wherein the server is further configured to: 
acquire the first license plate information, the first vehicle owner information, the second license plate information, and the second vehicle owner information (see at least Fig 3, 6, 9, 12, and 15; #34 and B; and col. 11 lines 35-50, col 12-13 lines 49-10 and col. 13 lines 439-56); 
determine whether the first license plate information is consistent with the second license plate information and whether the first vehicle owner information is consistent with the second vehicle owner information (see at least Fig 3, 6, 9, 12, and 15; #34 and B; and col. 11 lines 35-50, col 12-13 lines 49-10 and col. 13 lines 439-56); and 
if the first license plate information is determined to be consistent with the second license plate information and the first vehicle owner information is determined to be consistent with the second vehicle owner information, send the vehicle information to the terminal (see at least Fig 3, 6, 9, 12, and 15; #34 and B; and col. 11 lines 35-50, col 12-13 lines 49-10 and col. 13 lines 439-56; Discussing matching the identification information entered with the vehicle identification information).
The Examiner notes that this claim would read a server that would compare an entered vehicle ID with a stored vehicle ID (i.e. the first and second vehicle information refer to the same vehicle but entered at different times).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Fernandez, Joao, and Ossin by having the server is further configured to: acquire the first license plate information, the first vehicle owner information, the second license plate information, and the second vehicle owner information ; determine whether the first license plate information is consistent with the second license plate information and whether the first vehicle owner information is consistent with the second vehicle owner information; and if the first license plate information is determined to be consistent with the second license plate information and the first vehicle owner information is determined to be consistent with the second vehicle owner information, send the vehicle information to the terminal as taught 
With respect to claim 9
The combination of Fernandez, Joao, and Ossin does not specifically teach: 
wherein the terminal is further configured to log into an account, and the server is further configured to store a corresponding relationship of the account logged in by the terminal and the vehicle information.
However Nakayama teaches:
wherein the terminal is further configured to log into an account (see at least Fig 1; #3; and col. 8 lines 19-30), and the server is further configured to store a corresponding relationship of the account logged in by the terminal and the vehicle information (see at least Fig 1; #3; and col. 8 lines 19-30). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Fernandez, Joao, and Ossin by wherein the terminal is further configured to log into an account, and the server is further configured to store a corresponding relationship of the account logged in by the terminal and the vehicle information as taught by Nakayama, because doing so would allow the system to properly identify the terminal.  Thus making the system more secure.
With respect to claim 10
The combination of Fernandez, Joao, and Ossin does not specifically teach:  wherein the server is configured to: 
send first verification information by using the first vehicle owner contact information when the state sent by the terminal is the abnormal state; and 
store the abnormal state in response to receiving the second verification information sent by the terminal consistent with the first verification information.
However Nakayama teaches: wherein the server is configured to: 
send first verification information by using the first vehicle owner contact information when the state sent by the terminal is the abnormal state (see at least Fig 1 and 2; #3; and col 9 lines 24-50; Also see above with regard to identification information.); and 
store the abnormal state in response to receiving the second verification information sent by the terminal consistent with the first verification information (see at least Fig 9; #36 and  #38; and col. 11 lines 36-57; Also see above regarding identification information).
The Examiner notes that a computer would store any determination that is made.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Fernandez, Joao, and Ossin by having the server is configured to: send first verification information by using the first vehicle owner contact information when the state sent by the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665